Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juliette N. Finney appeals the district court’s order adopting the magistrate judge’s recommendation and upholding the Commissioner’s denial of Finney’s applications for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm. Finney v. Colvin, No. 1:11-cv-00109-TDS-JLW, 2014 WL 791848 (M.D.N.C. Feb. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.